EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-16 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitation of, “a ring body having retaining ribs and the installation body partially assembled with the ring body” in combination as claimed in claim 1 and “a ring body on an end of the installation body to define a pre-installation configuration such that the installation body is partially assembled with the ring body; setting up an intermediate position by locating a bottom-side end of the ring body partially assembled with the installation body in the undercut section on the tank wall” in combination as claimed in claim 8 appear not to be anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example the prior art of record does not require only partially attaching a ring body to an installation body before attaching them to the undercut section and this appears to be nonobvious since the parts may be misaligned prior to the fully assembled position.  Furthermore, it should be noted that the undercut section is defined as a molded recessed section in the tank that is shaped and configured to allow engagement of the ring body and installation body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735